Citation Nr: 0630348	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  98-16 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than February 
12, 1998 for the award of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for pain in the joints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1997 and December 2003 rating 
decisions by the Regional Office (RO) of the Department of 
Veterans' Affairs (VA) in San Juan, the Commonwealth of 
Puerto Rico.  The December 1997 decision denied the veteran's 
claims for service connection for tinnitus and "joints 
pain."  The December 2003 decision, in pertinent part, 
granted the veteran's claim for entitlement to service 
connection for PTSD and awarded him an evaluation of 30 
percent effective February 12, 1998.  The veteran was 
scheduled for a Travel Board hearing at the San Juan RO on 
May 11, 2006, and was informed of his hearing date in a 
letter dated April 6, 2006.  The veteran failed to report for 
the scheduled hearing and appellate review may now proceed.

The issues of entitlement to service connection for tinnitus 
and pain in the joints are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated April 1994 denied 
a claim of entitlement to service connection for PTSD.

2.  The veteran filed an application to reopen his claim of 
entitlement to service connection for PTSD on July 2, 1996, 
and the claim remained pending at the time the RO awarded 
service connection in its August 2003 rating decision.





CONCLUSIONS OF LAW

1.  An April 1994 RO rating decision that denied a claim of 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (1993).

2.  The criteria of entitlement to an effective date of July 
2, 1996, but no earlier, for the award of service connection 
for PTSD have been met.  38 U.S.C.A. §§ 5108, 5110(a) (West 
2002); 38 C.F.R. §§ 3.155, 3.400(r) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an effective date earlier 
than February 12, 1998 for the award of service connection 
for PTSD.  Historically, an RO rating decision dated April 
1993 denied a claim of entitlement to service connection for 
PTSD on the basis that the veteran did not manifest PTSD.  He 
was granted entitlement to service connection for chronic low 
back strain, sliding hiatal hernia with gastroesophageal 
reflux and tinea versicolor.  He was advised of this decision 
by letter dated April 23, 1993.  

In a letter received in March 1994, the veteran's 
representative requested the RO to review the veteran's 
contention that he was entitled to service connection for 
PTSD.  An RO rating decision dated April 10, 1994 disallowed 
the claim, and provided the veteran notice of this decision 
by letter dated April 29, 1994.  There is no document of 
record that could be construed as a notice of disagreement 
(NOD) submitted of record within one year from the date of 
notice of decision.  

A February 1996 letter from the veteran's representative 
indicated that the veteran desired "his claim be reviewed to 
determine the propriety of allowing an increased rating of 
his service connected disability."  There is no reference to 
seeking entitlement to service connection for PTSD or an 
acquired psychiatric disorder.

On July 2, 1996, the veteran submitted a VA Form 21-4138 
wherein he referred to VA outpatient treatment records that 
supported his "pending claim for PTSD."  The RO initiated 
development of the claim, and deferred adjudication pending 
additional development in a March 1997 rating decision.  An 
RO letter dated February 12, 1998 established that the RO was 
still seeking information in the possession of a federal 
agency.  On February 12, 1998, the veteran submitted 
additional evidence "to sustain" his claim for service 
connection for PTSD.  

In a rating decision dated April 1998, the RO denied a claim 
of entitlement to service connection for PTSD on the basis 
that a stressor underlying the diagnosis of PTSD had not been 
verified.  The veteran filed a timely NOD with this claim in 
August 1998, he was issued a statement of the case (SOC) in 
October 1998, and he perfected his appeal with the submission 
of a VA Form 9 in October 1998.  In a decision dated August 
2003, the RO granted a claim of entitlement to service 
connection for PTSD, and assigned an initial 30 percent 
evaluation effective to February 12, 1998.  The veteran has 
timely appealed the effective date of award assigned.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication . . . of compensation 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
implementing regulation, 38 C.F.R. § 3.400, similarly states 
that the effective date "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later."  
When an application for disability compensation is received 
within one year of the date of the veteran's discharge or 
release from service, the effective date of such award shall 
be the day following the veteran's release.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002).  In pertinent part, the effective 
date for reopened claims is the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r) (2005).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2005).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

The RO's April 10, 1994 rating decision denying the claim of 
entitlement to service connection for PTSD was not appealed 
with a timely filed NOD, and is final for jurisdictional 
purposes.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1993).  The RO next received a VA 
Form 21-4138 filing on July 2, 1996 wherein the veteran 
requested the RO to obtain VA clinic records to support his 
claim of entitlement to PTSD.  This document constitutes an 
application to reopen his claim and the RO initiated 
development of the claim based upon this correspondence.  The 
claim was still pending adjudication on February 12, 1998 
when the RO received additional correspondence from the 
veteran indicating that he was submitting additional evidence 
"to sustain" his claim for service connection for PTSD.  
The veteran perfected his appeal with respect to the RO's 
initial denial of the application in August 1998.  The Board 
finds that the veteran's July 2, 1996 application to reopen 
remained pending at the time of the grant of service 
connection for PTSD by the RO in its August 2003 rating 
decision, and this date constitutes the date of award in this 
case.  38 C.F.R. § 3.400(r) (2005).

The Board has carefully reviewed the remaining documents of 
record and finds, as a matter of law, that the veteran is not 
entitled to an effective date prior to July 2, 1996.  In so 
holding, the Board notes that there is no document submitted 
by the veteran between the April 1994 final decision and July 
2, 1996 application to reopen that may be construed as either 
a formal or informal application to reopen his claim.  The 
fact that the veteran may have been diagnosed with PTSD prior 
to July 2, 1996 is irrelevant for effective date purposes.  
Furthermore, VA treatment records may not form the basis for 
an informal claim where a claim of service connection has not 
already been allowed.  38 C.F.R. § 3.157 (2005).  As there is 
no factual argument to be made that any document received of 
record between April 1994 final decision and July 2, 1996 can 
be interpreted as an application to reopen, the law and not 
the facts is dispositive on the issue of entitlement to an 
effective date of award prior to July 2, 1996.  Therefore, 
the provisions of 38 U.S.C.A. § 5103 are not applicable to 
the remaining aspects of the claim.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); Manning v. Principi, 16 Vet. App. 
534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

An effective date of July 2, 1996, but no earlier, for the 
award of service connection for PTSD is granted.


REMAND

The veteran has not been sent a letter that complies with the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  An 
August 2003 supplemental statement of the case cited a 
November 16, 2002 letter as satisfying these requirements.  
However, this letter did not address the issues of 
entitlement to service connection for tinnitus or "joints 
pain."  The case therefore must be remanded for notice that 
complies with the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The veteran should be sent notice that 
complies with the provisions of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.

2.  Obtain complete clinic records from 
the San Juan, Puerto Rico VA Medical 
Center since December 2004.

3.  Upon receipt of any additional 
evidence and/or argument, readjudicate the 
veteran's claims on the merits.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


